TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00091-CR


Fredrick Merril Jessop, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF SCHLEICHER COUNTY, 51ST JUDICIAL DISTRICT
NO. 1016, THE HONORABLE BARBARA L. WALTHER, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		Appellant Fredrick Merril Jessop was convicted by a jury of the offense of
conducting a ceremony prohibited by law.  See Tex. Fam. Code Ann. § 2.202(d) (West Supp. 2012). 
Punishment was assessed at confinement for ten years in the Institutional Division of the Texas
Department of Criminal Justice.  See id.; Tex. Penal Code Ann. §12.34 (West 2011).  Jessop filed
a notice of appeal from this judgment on February 9, 2012.
		The clerk's record and reporter's record were due for filing in this Court by
March 7, 2012.  Neither was filed.  On May 14, 2012, the district clerk's office advised the Clerk
of this Court by letter that appellant had not made arrangements for payment of the record with the
clerk's office.  See Tex. R. App. P. 35.3(a).  By letter dated June 26, 2012, this Court notified Jessop
that he had neither paid, nor made arrangements to pay, for the clerk's record and that his failure to
do so meant the clerk's record would not be timely filed.  We informed Jessop that his appeal may
be dismissed for want of prosecution if he did not make arrangements for payment of the record and
submit a status report regarding this appeal on or before July 6, 2012.  On July 5, 2012, we received
a letter by fax from Jessop's counsel indicating that he had informed his client of his obligation to
obtain funds for the record and that he had been advised that his client was "diligently arranging the
funds."  Counsel requested until September 30, 2012 to respond to this Court's notice and make
arrangements for the record.
		On October 23, 2012, this Court sent a second letter notifying Jessop that the record
on appeal was overdue.  We informed Jessop that his appeal may be dismissed for want of
prosecution if he did not make arrangements for payment of the record and submit a status report
regarding this appeal on or before November 2, 2012.  To date, no status report has been filed, the
record has not been filed, and no arrangements for payment of the record have been made.
		We dismiss the appeal for want of prosecution.  See Tex. R. App. P. 37.3(b).

						__________________________________________
						J. Woodfin Jones, Chief Justice
Before Chief Justice Jones, Justices Pemberton and Goodwin
Dismissed for Want of Prosecution
Filed:   December 21, 2012
Do Not Publish